Appeal by the owner, appearing specially, from an order for possession and demolition of certain real property being condemned pursuant to section 70 of the State Housing Law, as amended by chapter 218 of the Laws of 1938. Order affirmed, with ten dollars costs and disbursements. It is conceded that the mortgagee of the premises, a necessary party, bad been served prior to the application for the order appealed from. The proceeding for condemnation was, therefore, pending and the order was properly granted. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.